                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 1:20-MJ-4024
                                                     )
                        Plaintiff,                   )   JUDGE JONATHAN D. GREENBERG
                                                     )
        v.                                           )
                                                     )
 LEONARDO BUSTAMANTE,                                )   NOTICE OF APPEARANCE AND
                                                     )   SUBSTITUTION OF COUNSEL
                        Defendant.                   )

       Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Margaret A. Sweeney, Assistant United States Attorney,

and hereby enters her appearance as attorney of record for the government in the within action,

and respectfully requests this Court that she be substituted for, and in place of, Robert F. Corts,

for all further proceedings and notices in the within action, as attorney for the United States of

America.

                                                         Respectfully submitted,

                                                         JUSTIN E. HERDMAN
                                                         United States Attorney

                                               By:       /s/ Margaret A. Sweeney
                                                         Margaret A. Sweeney (OH:0086591)
                                                         Assistant U.S. Attorney
                                                         United States Court House
                                                         801 West Superior Avenue, Suite 400
                                                         Cleveland, Ohio 44113-1852
                                                         (216)622-3990
                                                         (216) 522-7499 (facsimile)
                                                         Margaret.Sweeney@usdoj.gov
                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January 2020, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.

                                                       /s/ Margaret A. Sweeney
                                                       Margaret A. Sweeney
                                                       Assistant U.S. Attorney




                                                   2
